[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
RE: MOTION TO DISMISS
The defendant, Thomas J. Poirier, Jr., has moved to dismiss the action against him for lack of personal jurisdiction. Abode service was made on Thomas J. Poirier, Jr., at 71 Cliff Street, Shelton, Connecticut, on March 8, 1996. Mr. Poirier claims that he lived at 93 Hawthorne Avenue, Derby, Connecticut, on that date and has never lived at 71 Cliff Street.
The court held an evidentiary hearing on the defendant's motion September 29, 1997 and October 20, 1997. When there exists a factual issue with respect to in personam jurisdiction, the burden of proof rests with the plaintiff to present evidence which will establish jurisdiction. Standard Tallow Corp v.Jowdy, 190 Conn. 48, 54 (1983).
Sheriff Chaffee testified that he could not locate the defendants at 290 Howe Avenue in Shelton and learned through the post office that they were receiving mail at 71 Cliff Street. He stated that he made in hand service on Andrew Poirier and abode service on Sean Poirier and Thomas Poirier, Jr., as he was advised by Andrew Poirier that they both resided at that address.
Andrew Poirier testified that he told the sheriff that he, Sean Poirier and Thomas Poirier, meaning his father, Thomas Poirier, Sr., lived at the Cliff Street address. Both Thomas Poirier, Jr., and Andrew Poirier testified that Thomas Poirier, Jr., never lived at the Cliff Street address.
Based upon the above testimony, the plaintiff has not presented sufficient evidence to establish that Thomas Poirier, Jr., resided at 71 Cliff Street, Shelton, Connecticut, at the time that abode service was made at that address.
Therefore, the motion of Thomas J. Poirier, Jr., to dismiss the complaint as to him is hereby granted.
Thompson, J.